COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-01042-CR
Style:                      Gboweh Dickson George
                            v The State of Texas
Date motion filed*:         June 21, 2013
Type of motion:             Motion for extension of time to file appellant’s brief
Party filing motion:        Appellant
Document to be filed:       Appellant’s brief

Is appeal accelerated? No

Ordered that motion is:

              Granted
               If document is to be filed, document due: July 5, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions
                        to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         Appellant requests an extension of time to file his brief until 10 days after this Court
         issues an order on appellant’s motion to view sealed transcripts. We granted appellant’s
         motion to view sealed transcripts on June 24, 2013. Accordingly, we grant appellant’s
         motion for extension of time and order appellant’s brief be filed no later than July 5,
         2013. No further extensions of time will be granted absent extraordinary circumstances.


Judge's signature: /s/ Terry Jennings
                  Acti

Panel consists of ____________________________________________

Date: July 1, 2013




November 7, 2008 Revision